Exhibit 10.3

 

SECURITY AGREEMENT

 

This Security Agreement (this “Agreement”), dated as of May __, 2012, is entered
into between MAKO Surgical Corp. ("Mako") in favor of the parties identified as
Lenders on the signature page of this Agreement (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Mako has issued to the Lenders a promissory note dated May __, 2012
issued pursuant a Facility Agreement dated as of May 7, 2012 between Mako and
the Secured Party;

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, Mako
and the Secured Party agree as follows:

1.                   Grant of Security Interest.

(a)                 To secure payment and performance of the Obligations (as
defined below), Mako hereby grants to Secured Party a security interest in all
property and interests in property of Mako, whether now owned or hereafter
acquired or existing, and wherever located (the “Collateral”), including,
without limitation, the following :

(i)                 all Accounts;

(ii)               all Receivables;

(iii)             all Equipment;

(iv)             all General Intangibles;

(v)               all Inventory;

(vi)             all Investment Property; and

(vii)           all proceeds and products of the foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to, and the Collateral
shall not include Intellectual Property (the “Excluded Collateral”)

(b)                 [Reserved].

(c)                 Mako covenants not to enter into any agreement that
prohibits the creation of the security interest in the Collateral provided for
in this Agreement other than (i) customary restrictions and conditions contained
in agreements relating to the sale of property pending such sale, provided such
restrictions and conditions apply only to the property to be sold, and (ii)
customary provisions in leases, licenses and other contracts restricting the
assignment thereof.

 

 

(d)                 Perfection of Security Interests.

(i)                 Mako authorizes Secured Party (or its agent) to file at any
time and from time to time such financing statements with respect to the
Collateral naming Secured Party or its designee as the secured party and Mako as
debtor, as Secured Party may require in order to perfect the security interest
in the Collateral granted pursuant to Section 1(a) required by part 5 of Article
9 of the UCC of such jurisdictions as Secured Party may determine, together with
any amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on or after the date hereof; provided,
however, that if requested by Mako, any such financing statement or amendment
shall specifically identify any Excluded Collateral. In no event shall Mako at
any time file, or permit or cause to be filed while any Obligations remain
outstanding any correction statement or termination statement with respect to
any financing statement (or amendment or continuation with respect thereto) with
respect to the Collateral naming Secured Party or its designee as secured party
and Mako as debtor.

(ii)               Mako shall take any other action reasonably requested by
Secured Party from time to time to cause the attachment and perfection of, and
the ability of Secured Party to enforce, the security interest of Secured Party
in the Collateral.

2.                   Notice of Change in Certain Information. Mako covenants
that it shall not (a) change its name as it appears in official filings in the
state of its incorporation, (b) change its chief executive office or sole place
of business, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or (e) change its state of incorporation or organization, in each case, unless
all filings have been made under the UCC or otherwise that are required in order
for the Secured Party to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral.

3.                   Remedies.

Upon the occurrence and during the continuance of an Event of Default, (i)
Secured Party shall have the right to exercise any right and remedy provided for
herein, under the UCC (as defined below) and at law or equity generally,
including, without limitation, the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process; and (ii) with or without having the Collateral
at the time or place of sale, Secured Party may sell the Collateral, or any part
thereof, at public or private sale, at any time or place, in one or more sales,
at such price or prices, and upon such terms, either for cash, credit or future
delivery, as Secured Party may elect.

4.                    Representations and Warranties. Mako hereby represents and
warrants to Secured Party as of the date hereof that:

(a)                 Mako is a corporation duly organized and validly existing
under the laws of Delaware.

2



 

(b)                 The exact legal name of Mako is as set forth on the
signature page of this Agreement.

(c)                 The chief executive office and mailing address of Mako are
located only at the address identified as such on Schedule 4(c).

5.Expenses of Mako’s Duties; Secured Party’s Right to Perform on Mako’s Behalf.

(a)                 Mako’s agreements hereunder shall be performed by it at its
sole cost and expense.

(b)                 If Mako shall fail to do any act which it has covenanted to
do hereunder, Secured Party may (but shall not be obligated to) do the same or
cause it to be done, either in its name or in the name and on behalf of Mako,
and Mako hereby irrevocably authorizes Secured Party so to act.

6.                   No Waivers of Rights hereunder; Rights Cumulative.

(a)                 No delay by Secured Party in exercising any right hereunder,
or in enforcing any of the Obligations, shall operate as a waiver thereof, nor
shall any single or partial exercise of any right preclude other or further
exercises thereof or the exercise of any other right. No waiver of any of the
Obligations shall be enforceable against Secured Party unless in writing and
signed by an officer of Secured Party, and unless it expressly refers to the
provision affected; any such waiver shall be limited solely to the specific
event waived.

(b)                 All rights granted Secured Party hereunder shall be
cumulative and shall be supplementary of and in addition to those granted or
available to Secured Party under any other agreement with respect to the
Obligations or under applicable law and nothing herein shall be construed as
limiting any such other right.

7.                   Termination. This Agreement shall continue in full force
and effect until all Obligations shall have been paid and satisfied in full.

8.                   Applicable Law and Consent to Non-Exclusive New York
Jurisdiction.

(a)                 This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
conflicts of laws principles thereof other than Sections 5-1401 and 5-1402 of
the General Obligations Law of such State.

(b)                 Each of Mako and Secured Party (together, the “Parties” and
individually, a “Party”) hereby irrevocably submits to the jurisdiction of the
state and federal courts sitting in The City of New York, borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court or
that such court, action or other proceeding is improper or is an inconvenient
venue for such proceeding. Final non-appealable judgment against any Party in
any such action, suit or other proceeding shall be conclusive and may be
enforced in any jurisdiction by suit on the judgment. Nothing contained in this
Agreement shall affect the right of either Party to commence legal proceedings
in any court having jurisdiction, or concurrently in more than one jurisdiction,
or to serve process, pleadings and other legal papers upon the other Party in
any manner authorized by the laws of any such jurisdiction. Each Party
irrevocably waives, to the fullest extent permitted by applicable law, any
objection which it may now or hereafter have to the laying of venue of any
action, suit or other proceeding arising out of or relating to this Agreement,
brought in the courts of the State of New York or in the United States District
Court for the Southern District of New York, and any claim that any such action,
suit or other proceeding brought in any such court has been brought in an
inconvenient forum.

3



 

(c)                 Each Party hereby waives any and all rights to demand a
trial by jury in any action, suit or other proceeding arising out of this
Agreement or the transactions contemplated by this Agreement.

(d)                 To the extent that the Parties may, in any suit, action or
other proceeding brought in any court arising out of or in connection with this
Agreement, be entitled to the benefit of any provision of law requiring any
Party, as applicable, in such suit, action or other proceeding to post security
for the costs of any other Party, as applicable, or to post a bond or to take
similar action, the Parties hereby irrevocably waive such benefit, in each case
to the fullest extent now or hereafter permitted under any applicable laws.

9.                   Additional Definitions. As used herein:

(a)                 All terms used herein which are defined in Article 1 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement. All references to the plural herein shall also mean
the singular and to the singular shall also mean the plural unless the context
otherwise requires. All references to Mako and Secured Party pursuant to the
definitions set forth in the recitals hereto, or to any other person herein,
shall include their respective successors and assigns. The words “hereof”,
“herein”, “hereunder”, “this Agreement” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole and not any particular
provision of this Agreement and as this Agreement now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced. The
word “including” when used in this Agreement shall mean “including, without
limitation”. The words “it” or “its” as used herein shall be deemed to refer to
individuals and to business entities. Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Facility Agreement.

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Mako or in which Mako now holds or hereafter acquires or receives any right,
interest or license, and shall include, in any event, any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and any
applications therefor, whether registered or not, and the goodwill of the
business of Mako connected with and symbolized thereby, know-how, operating
manuals, inventions, formulae, processes, gene sequences, cell lines, assays,
biological materials, compounds, compound libraries, research, clinical and
commercial compounds derived from such libraries, along with the associated
active pharmaceutical ingredients and related formulations (other than
Inventory), new drug applications and investigational new drug applications or
other regulatory filings relating to any drugs or compounds, trade secret
rights, rights to unpatented inventions, and any claims for damage by way of any
past, present, or future infringement of any of the foregoing, and any licenses
to use any of the foregoing.

4



 

“Obligations” means:

(1)               the full and prompt payment by Mako of all of its obligations
under the Financing Documents;

(2)               any and all sums advanced in accordance with applicable law by
Secured Party in order to preserve the Collateral or to preserve the Secured
Party’s security interest in the Collateral; and

(3)               in the event of any proceeding for the collection or
enforcement of any obligations or liabilities of Mako referred to in (1) and (2)
above, the reasonable and documented out-of-pocket expenses of re-taking,
holding, preparing for sale, selling or otherwise disposing of or realizing on
the Collateral, or of any other exercise by Secured Party of its rights
hereunder, together with reasonable and documented out-of-pocket attorneys’ fees
and court costs.

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of New York on the date hereof shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute); provided,
however, that if, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Secured Party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

10.                 Notices. Any notice, request or other communication to be
given or made under this Agreement shall be in writing. Such notice, request or
other communication shall be deemed to have been duly given or made when it
shall be delivered by hand, courier (confirmed by facsimile), or facsimile or
electronic mail (with a hard copy delivered within two (2) Business Days) to the
Party to which it is required or permitted to be given or made at such Party’s
address specified below or at such other address as such Party shall have
designated by notice to the other Parties.

5



 

For Mako:

with a courtesy copy to:

For the Secured Party:

/o Deerfield Management Company, L.P.
780 Third Avenue, 37th Floor
New York, NY 10017
Attention: Structured Products

with a courtesy copy to:

Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585
Attention: Mark I. Fisher
Facsimile: (212) 894-5877

11.               General.

(a)                 This Agreement shall be binding upon the assigns or
successors of Mako and shall inure to the benefit of and be enforceable by
Secured Party and its successors, transferees and assigns.

(b)                 This Agreement contains the entire understanding of the
Parties with respect to the matters covered thereby and supersedes any and all
other written and oral communications, negotiations, commitments and writings
with respect thereto. The provisions of this Agreement may be waived, modified,
supplemented or amended only by an instrument in writing signed by the
authorized officer of each Party.

(c)                 If any provision contained in this Agreement shall be
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby. The Parties shall endeavor in good faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provision.

(d)                 This Agreement and any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the Parties and shall survive the execution and
delivery of this Agreement regardless of any investigation made by any other
Party or on its behalf, and shall continue in force until the Obligations shall
have been fully paid be deemed to have waived, by reason of purchasing the
Notes, any default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Secured Party
may have had notice or knowledge that such representation or warranty was false
or misleading on the date hereof.

6



 

(e)                 Neither the failure of, nor any delay on the part of, any
Party in exercising any right, power or privilege hereunder, or under any
agreement, document or instrument mentioned herein, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision. No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Secured Party upon any
default under this Agreement, or any other agreement shall impair any such
right, power or remedy or be construed to be a waiver thereof or an acquiescence
therein; nor shall the action of the Secured Party in respect of any such
default, or any acquiescence by it therein, affect or impair any right, power or
remedy of the Secured Party in respect of any other default. All rights and
remedies herein provided are cumulative and not exclusive of any rights or
remedies otherwise provided by law.

12.               Releases of Collateral.

(a)                 The Secured Party hereby agrees to promptly upon the request
of Mako to release any Lien on any Collateral granted to or held by the Secured
Party under this Agreement upon the payment in full of the Obligations.

(b) The Secured Party will, at Mako’s expense, promptly (x) deliver to Mako any
Collateral in the Secured Party’s possession following the release of such
Collateral and (y) execute and deliver to Mako such documents as Mako may
reasonably request to evidence the release of such item of Collateral from the
security interest granted under this Agreement.

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

7



 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer on the date first set
forth above.

 

OBLIGOR:

 

MAKO SURGICAL CORP.

 

 

By:      Name:   Title:               SECURED PARTY:         DEERFIELD PRIVATE
DESIGN FUND II, L.P.       By: Deerfield Capital, L.P., General Partner By: J.
E. Flynn Capital LLC, General Partner       By:     Name:  James E. Flynn  
Title:    President               SECURED PARTY:         DEERFIELD PRIVATE
DESIGN INTERNATIONAL II, L.P.       By: Deerfield Capital, L.P., General Partner
By: J. E. Flynn Capital LLC, General Partner       By:     Name:  James E. Flynn
  Title:    President  

 

 

 

 

SECURITY AGREEMENT



 